



flagstara13a01.jpg [flagstara13a01.jpg]


Grantee Name:        ###PARTICIPANT_NAME### (“Grantee”)
Grant Name:         ###GRANT_NAME###
Grant Date:         ###GRANT_DATE### (“Grant Date”)
Grant Price:         ###GRANT_PRICE###
Total ###DICTIONARY_AWARD_NAME###:         ###TOTAL_AWARDS### (subject to
adjustment)




FLAGSTAR BANCORP, INC.
2016 STOCK AWARD AND INCENTIVE PLAN
RESTRICTED STOCK UNIT
AWARD AGREEMENT
This Award Agreement (this “Agreement”) is made effective at the Grant Date set
forth above by and between Flagstar Bancorp, Inc., a Michigan corporation (the
“Company”), and the Grantee named above.
WHEREAS, the Company sponsors and maintains the Flagstar Bancorp, Inc. 2016
Stock Award and Incentive Plan (the “Plan”); and
WHEREAS, the Grantee has been selected by the Board to receive a grant of
Restricted Stock Units (the “Units”) under the Plan.
NOW, THEREFORE, the Company and the Grantee hereby agree as follows:
Section 1.Grant of Restricted Stock Units. The Company hereby grants to the
Grantee, as of the Grant Date, an award of ###TOTAL_AWARDS### Restricted Stock
Units (the “Restricted Stock Units”) on the terms and conditions set forth in
this Agreement and the Plan. Each Restricted Stock Unit is granted under Section
6(e) of the Plan and represents the right to receive one share of Common Stock
at the times and subject to the conditions set forth herein. Capitalized terms
that are used but not defined herein have the meaning given to them in the Plan.


(a)Vesting. The Restricted Stock Units granted by the Company hereunder shall
vest in three (3) installments in accordance with the following schedule: (a)
one third (1/3) shall vest on the first anniversary of grant date, (b) one third
(1/3) shall vest on the second anniversary of grant date, and (c) the remaining
one third (1/3) shall vest on the third anniversary of grant date (each such
date, an “RSU Vesting Date”), in each case, subject to the Grantee’s continued
employment through the applicable RSU Vesting Date.


(b)Change in Control. In the event of a Change in Control, the Restricted Stock
Units will be governed by the provisions of Section 9 of the Plan, which
describes the conditions for accelerated vesting of the Restricted Stock Units.


(c)Termination due to Retirement. If Grantee’s employment with the Company is
terminated due to Retirement prior to an applicable RSU Vesting Date, then the
Restricted Stock Units shall vest on a pro-rata basis on the Grantee’s
termination of employment. The pro rata calculation will be determined by
multiplying (x) the number of unvested Restricted Stock Units, by (y) a
fraction, with the numerator equal to the number of full months from the Grant
Date through the date of the Grantee’s termination of employment, and
denominator equal to 36 months. Such vested Restricted Stock Units to be settled
in accordance with Section 3. For purposes of this Agreement, Retirement shall
mean the Grantee’s separation from service at or after attainment of both age 60
and 10 years of completed service with the Company or its affiliates.


(d)Termination for Death or Disability. The Restricted Stock Units shall vest
immediately and fully upon the Grantee’s termination of employment due to death
or Disability and be settled in accordance with Section 3.







--------------------------------------------------------------------------------





(e)Termination for other reason than for Retirement, Death or Disability. If the
Grantee’s employment is voluntarily or involuntarily terminated (other than due
to Retirement death or Disability) prior to the vesting of any Restricted Stock
Units, any such unvested Restricted Stock Unit shall be forfeited.


(f)Account. The Restricted Stock Units shall be credited to a separate account
maintained for the Grantee on the books and records of the Company. All amounts
credited to this account shall continue for all purposes to be part of the
general assets of the Company.


Section 2.Transfer Restrictions. Until such time as the Units vest and the
shares of Common Stock underlying the vested Units have been issued, the Grantee
may not assign or otherwise transfer the Units or the rights relating thereto
except as provided in the Plan. Any attempt to sell, pledge, assign or otherwise
transfer the Units or the rights relating thereto shall be wholly ineffective
and, if any such attempt is made, the Units or the rights relating thereto will
be forfeited by the Grantee and all of the Grantee's rights to such units or
related shares of Common Stock shall immediately terminate without any payment
or consideration by the Company. Once the Units vest and the shares of Common
Stock underlying the Units have been issued, the Grantee may not be able to sell
immediately the shares of Common Stock depending on securities laws and under
applicable insider trading policies of the Company.  Any inability to sell or
transfer the shares of Common Stock underlying the Units will not relieve the
Grantee of the obligation to pay any required withholding taxes at the time of
vesting (see discussion below under “Tax Withholding”).


Section 3.Settlement of Vested Units.


(a)Within thirty (30) calendar days following the vesting of any Unit, the
Company shall distribute to the Grantee the number of shares of Common Stock
(either in book-entry form or in any other commercially reasonable manner
implemented by the Company) equal to the number of vested Units.


(b)All distributions in shares of Common Stock shall be in the form of whole
shares of Common Stock, and any fractional share shall be distributed in cash in
an amount equal to the value of such fractional share determined based on the
Fair Market Value of a share of Common Stock on the applicable vesting date.


(c)This Agreement is subject to compliance with applicable laws, statutes,
rules, regulations and policies of, and any agreements with, any regulatory
authority, body or agency having jurisdiction over the Company or any of its
subsidiaries, including, but not limited to, compliance with any notice,
non-objection or approvals requirements set forth in any of the foregoing.


Section 4.Tax Withholding. The Grantee shall be required to pay to the Company,
and the Company shall have the right to deduct from any compensation paid to the
Grantee pursuant to the Plan, the minimum amount required to be withheld for
federal, state and local taxes, domestic or foreign, including payroll taxes, in
respect of the Units and to take all such other action as the Committee deems
necessary to satisfy all obligations for the payment of such withholding taxes.
The Company shall determine the amount of such withholding. The Committee, in
its sole discretion, may require or permit the Grantee to satisfy any such tax
withholding obligation by any one or a combination of the following means:


(a)the Grantee tendering a cash payment or check payable to the Company; and/or


(b)the Company withholding shares of Common Stock from the shares of Common
Stock otherwise issuable to the Grantee as a result of the vesting of the
Restricted Stock Units; provided, however, that shares of Common Stock may be
withheld with a value exceeding the minimum statutory amount of tax required to
be withheld by law only in accordance with a procedure or policy adopted by the
Committee and in effect at the time of vesting.


Section 5.Rights as Stockholder. Except as otherwise provided in the Agreement,
the Grantee shall not have any of the rights or privileges of a stockholder with
respect to the shares of Common Stock underlying the Units, including but not
limited to rights to vote the shares of Common Stock or to receive dividends on
the shares of Common Stock, unless and until the Units vest and certificates or
other evidence of ownership representing such shares of Common Stock (which may
be in book-entry form) have been issued and recorded on the records of the
Company, and delivered to the Grantee. After such issuance, recordation and
delivery, Grantee will have the rights of a stockholder of the Company with
respect to such shares of Common Stock, subject to any restrictions on the
shares of Common Stock and the terms and conditions of the Stockholder’s
Agreement.


Section 6.No Right to Continued Service. Neither the Plan nor this Agreement
shall confer upon the Grantee any right to continue as an employee of the
Company. Further, nothing in the Plan or this Agreement shall be construed to
limit the right of the Company to terminate Grantee’s employment at any time,
with or without cause.







--------------------------------------------------------------------------------





Section 7.Adjustments. The number of Units subject to this Award and related
terms will be subject to adjustment in accordance with Section 11(c) of the Plan
under a variety of circumstances, including but not limited to splits or other
corporate events. Any adjustment made by the Committee shall be conclusive,
final and binding. For clarity, no dividend equivalents will be paid or credited
on the Units relating to ordinary dividends paid by the Company.


Section 8.Restrictive Covenants. The Grantee acknowledges and agrees that the
services provided by the Grantee to the Company and its Affiliates including,
but not limited to, Flagstar Bank, FSB (the “Bank”), are of a special, unique
and extraordinary nature, and that the restrictions contained in this Section
are necessary to prevent the use and disclosure of Confidential Information and
to protect other legitimate business interests of the Company and its
Affiliates. The Grantee acknowledges that all of the restrictions in this
Section are reasonable in all respects, including duration, territory and scope
of activity. In the event a court of competent jurisdiction determines as a
matter of law that any of the terms of this Section are unreasonable or
overbroad, the Company and the Grantee expressly allow such court to reform this
Agreement to the extent necessary to make it reasonable as a matter of law and
to enforce it as so reformed. The Grantee agrees that the restrictions contained
in this Section shall be construed as separate agreements independent of any
other provision of this Agreement or any other agreement between the Grantee and
the Company or its Affiliates.


(a)Confidentiality. In the course of the Grantee’s performing Grantee’s duties
for the Company and its Affiliates, the Company expects to provide Grantee with
various proprietary, confidential and trade secret information of the Company
and its Affiliates. Such proprietary, confidential and trade secret information
may include, but not be limited to, any database of customer accounts; any
customer, supplier and distributor list; customer profiles; information
regarding sales and marketing activities and strategies; trade secrets; data
regarding technology, products and services; information regarding pricing,
pricing techniques and procurement; financial data and forecasts regarding the
Company and customers, suppliers and distributors of the Company; software
programs and intellectual property (collectively, “Confidential Information”).
All Confidential Information shall be and remain the sole property of the
Company and its assigns, and the Company shall be and remain the sole owner of
all patents, copyrights, trademarks, names and other rights in connection
therewith and without regard to whether the Company is at any particular time
developing or marketing the same. The Grantee acknowledges that the Confidential
Information is a valuable, special and unique asset of the Company and its
Affiliates and that Grantee’s access to and knowledge of the Confidential
Information is essential to the performance of Grantee’s duties as an employee
of the Company and its Affiliates. In light of the competitive nature of the
business in which the Company and its Affiliates are engaged, the Grantee
agrees, subject to Section 8(f) below, that Grantee will, both during Grantee’s
employment or service with the Company and its Affiliates and thereafter,
maintain the strict confidentiality of all Confidential Information known or
obtained by him or to which Grantee has access in connection with Grantee’s
employment by or service with the Company and that Grantee will not, (i)
disclose any Confidential Information to any person or entity (other than in
proper performance of Grantee’s duties hereunder) or (ii) make any use of any
Confidential Information for Grantee’s own purposes or for the direct or
indirect benefit of any person or entity other than the Company or its
Affiliates. Confidential Information shall not be deemed to include information
that (w) becomes generally available to the public through no fault of Grantee,
(x) is previously known by the Grantee prior to Grantee’s receipt of such
information from the Company, (y) becomes available to Grantee on a
non-confidential basis from a source which, to Grantee’s knowledge, is not
prohibited from disclosing such information by legal, contractual or fiduciary
obligation to the Company or (z) is required to be disclosed in order to comply
with any applicable law or court order. Immediately upon termination of the
Grantee’s employment or at any other time upon the Company’s request, the
Grantee will return to the Company all memoranda, notes and data, computer
software and hardware, records or other documents compiled by Grantee or made
available to the Grantee during the Grantee’s employment with the Company
concerning the Business of the Company (including without limitation, all files,
records, documents, lists, equipment, supplies, promotional materials, keys,
phone or credit cards and similar items and all copies thereof or extracts
therefrom), provided that nothing in this sentence limits any provision of
Section 8(f), below. Notwithstanding the foregoing, in certain limited
circumstances described in the Company’s Confidentiality Guidelines, Grantee may
disclose Confidential Information that consists of materials that would
otherwise be subject to trade secret protection.


(b)No Competition. For a period of one (1) year following the Grantee’s
voluntary termination of employment with the Company or its Affiliates, but only
if the Grantee has vested in some portion of the Units, the Grantee agrees that
the Grantee shall not, on behalf of the Grantee or for others, directly or
indirectly (whether as employee, consultant, investor, partner, sole proprietor
or otherwise), be employed by, have an ownership interest in, or perform any
services for a financial institution engaged in the same lines of business as
the Company or its Affiliates (“Business of the Company”) in any state of the
United States where the Company is doing business. The parties agree that this
provision shall not prohibit the ownership by the Grantee, solely as an
investment, of securities of a person engaged in the Business of the Company if
(i) the Grantee is not an “affiliate” (as such term is defined in Rule 12b-2 of
the regulations promulgated under the Exchange Act) of the issuer of such
securities, (ii) such securities are publicly traded on a national securities
exchange and (iii) the Grantee does not, directly or indirectly, beneficially
own more than two percent (2%) of the class of which such securities are a part.







--------------------------------------------------------------------------------





(c)No Solicitation of Employees. The Grantee agrees that, both during the
Grantee’s employment with the Company and for a period of one (1) year following
termination of the Grantee’s employment with the Company or its Affiliates for
any reason, the Grantee will not, directly or indirectly, on behalf of the
Grantee or any other person or entity, hire, engage or solicit to hire for
employment or consulting or other provision of services, any person who is
actively employed (or in the six (6) months preceding the Grantee’s termination
of employment with the Company was actively employed) by the Company or its
Affiliates, except for rehire by the Company or its Affiliates. This includes,
but is not limited to, inducing or attempting to induce, or influence or
attempting to influence, any person employed by the Company to terminate his or
her employment with the Company.


(d)No Solicitation of Customers. The Grantee agrees that, both during the
Grantee’s employment with the Company and for a period of one (1) year following
termination of the Grantee’s employment with the Company and its Affiliates for
any reason, the Grantee will not directly, on behalf of any competitor of the
Company or its Affiliates in the Business of the Company, solicit the business
of any entity within the United States who is known by the Grantee to be a
customer of the Company or its Affiliates.


(e)Survival. The obligations and provisions contained in this Section shall
survive the Grantee’s separation from service and this Agreement and shall be
fully enforceable thereafter.


(f)Protected Rights. Nothing in this Confidentiality provision prohibits Grantee
from reporting possible violations of federal law or regulation to, or filing a
charge or complaint with, any governmental agency or entity, including but not
limited to the Department of Justice, the Securities and Exchange Commission,
the Congress, and any agency Inspector General (collectively, “Government
Agencies”), or making other disclosures that are protected under the
whistleblower provisions of federal law or regulation. Grantee is not limited by
this Confidentiality provision from communicating with any Government Agencies,
or otherwise participating in any investigation or proceeding that may be
conducted by any Government Agencies, including providing documents or other
information. Grantee is not required to notify the Company that any such
reports, disclosures or information have been made or provided and does not
require prior authorization from the Company before doing so. Nothing in this
Agreement shall limit Grantee’s ability under applicable United States federal
law to (i) disclose in confidence trade secrets to federal, state, and local
government officials, or to an attorney, for the sole purpose of reporting or
investigating a suspected violation of law or (ii) disclose trade secrets in a
document filed in a lawsuit or other proceeding, but only if the filing is made
under seal and protected from public disclosure.


Section 9.Company Policies; Forfeiture.


(a)The Grantee agrees that the grant of Restricted Stock Units and Performance
Share Units and the shares of Common Stock issued upon vesting of the Units will
be subject to any applicable clawback or recoupment policies, insider trading
policies, policies related to confidential information and assignment of
intellectual property, stock ownership guidelines and other policies that may be
implemented or updated by the Company, from time to time.


(b)Notwithstanding anything to the contrary in this Agreement or the Plan, the
Grantee agrees that if either (i) Grantee is terminated by the Company with
Cause or (ii), during the Grantee’s employment or other service with the Company
or an Affiliate and thereafter, Grantee violates any of the restrictive
covenants under Section 9 above, irrespective of whether the restrictive
covenant is enforceable under applicable law, then immediately upon demand by
the Company made within 90 days of the Company’s receipt of actual notice of the
violation, any unvested Units shall be cancelled and the Grantee shall return to
the Company all shares of Common Stock delivered in settlement of the Units, or
the cash value received by the Grantee upon the sale of such shares, to the
extent the foregoing were realized or received in the twenty-four months prior
to Grantee’s termination.


Section 10.Notices. Any notice required by the terms of this Agreement shall be
given in writing and shall be deemed effective upon personal delivery, upon
deposit with the United States Postal Service, by registered or certified mail,
with postage and fees prepaid or upon deposit with a reputable overnight
courier. Notice shall be addressed to the Company at its principal executive
office and to the Grantee at the address most recently provided by the Grantee
to the Company.


Section 11.Incorporation of Plan Terms. The provisions of the Plan are
incorporated by reference into these terms and conditions. To the extent any
provision of this Agreement conflicts with the Plan, the terms of the Plan shall
govern. The Grantee acknowledges receipt of a copy of the Plan and represents
that the Grantee has reviewed the Plan and is familiar with the terms and
provisions thereof. The Grantee hereby accepts this Agreement and the terms of
the Plan.


Section 12.Successors and Assigns. This Agreement is personal to the Grantee and
shall not be assignable by the Grantee other than by will or the laws of descent
and distribution, without the written consent of the Company. This Agreement
shall inure to the benefit of and be enforceable by the Grantee’s legal
representatives. This Agreement shall inure to the benefit of and be binding
upon the Company and its successors. It shall not be assignable by the Company
except in connection with the sale or other disposition of all or substantially
all the assets or business of the Company.





--------------------------------------------------------------------------------







Section 13.No Impact on Other Benefits. The value of the Grantee's Units is not
part of the Grantee’s compensation for purposes of calculating any severance,
retirement, welfare, insurance or similar employee benefit.


Section 14.Discretionary Nature of Plan. The Plan is discretionary and may be
amended, cancelled or terminated by the Company at any time, in its discretion.
The grant of the Units in this Agreement does not create any contractual right
or other right to receive any Units or other awards or grants in the future.
Future awards, if any, will be at the sole discretion of the Committee. Any
amendment, modification, or termination of the Plan shall not constitute a
change or impairment of the terms and conditions of the Grantee's employment
with the Company or its Affiliates.


Section 15.Amendment. The Committee shall have authority, subject to the express
provisions of the Plan, to interpret this Agreement and the Plan, to establish,
amend and rescind any rules and regulations relating to the Plan, to modify the
terms and provisions of this Agreement, and to make all other determinations in
the judgment of the Committee necessary or desirable for the administration of
the Plan. The Committee may correct any defect or supply any omission or
reconcile any inconsistency in the Plan or in this Agreement in the manner and
to the extent it shall deem necessary or desirable to carry it into effect. All
action by the Committee under the provisions of this Section shall be final,
conclusive and binding for all purposes. Any amendment to this Agreement shall
be in writing signed by the Company and, if the amendment materially impairs the
rights of the Grantee, by the Grantee.


Section 16.Code Section 409A. This Agreement and the award of Units hereunder
are intended to comply with the requirements of Code Section 409A, and shall at
all times be interpreted, operated and administered in accordance with such
intent. If payment of any amount subject to Code Section 409A is triggered by a
separation from service that occurs while the Grantee is a “specified employee”
(as defined by Code Section 409A) with, and if such amount is scheduled to be
paid within six (6) months after such separation from service, the amount shall
accrue without interest and shall be paid the first business day after the end
of such six-month period, or, if earlier, within 15 days after the appointment
of the personal representative or executor of the Grantee’s estate following the
Grantee’s death.  “Termination of employment,” “resignation,” “retirement” or
words of similar import, as used in this Agreement shall mean, with respect to
any payments subject to Code Section 409A, the Grantee’s “separation from
service” as defined by Code Section 409A.  Notwithstanding anything in the Plan
or this Agreement to the contrary, the Grantee shall be solely responsible for
the tax consequences of the Units, and in no event shall the Company have any
responsibility or liability if an award under the Plan is subject to and/or
fails to comply with the requirements of Code Section 409A.


Section 17.Code Section 280G. If a Change in Control occurs and payments are
made under this Agreement, and the aggregate of the RSUs and PSUs awarded to
Grantee that vest under this Agreement, and all payments under any other
agreement, plan, program or policy of the Company in connection with such Change
in Control (“Total Payments”) will be subject to an excise tax under the
provisions of Code Section 4999 (“Excise Tax”), the Total Payments shall be
reduced so that the maximum amount of the Total Payments (after reduction) will
be one dollar ($1.00) less than the amount that would cause the Total Payments
to be subject to the Excise Tax; provided, however, that the Total Payments
shall only be reduced to the extent the after-tax value of amounts received by
Grantee after application of the above reduction would exceed the after-tax
value of the Total Payments received by Grantee without application of such
reduction. In making any determination as to whether the Total Payments would be
subject to an Excise Tax, consideration shall be given to whether any portion of
the Total Payments could reasonably be considered, based on the relevant facts
and circumstances, to be reasonable compensation for services rendered (whether
before or after the consummation of the applicable Change in Control).


Section 18.Entire Agreement. This Agreement constitutes the entire contract
between the parties hereto with regard to the subject matter hereof. This
Agreement supersedes any other agreements, representations or understandings
(whether oral or written and whether express or implied) which relate to the
subject matter hereof.


Section 19.Severability. If any provision of this Agreement for any reason
should be found by any court of competent jurisdiction to be invalid, illegal or
unenforceable, in whole or in part, such declaration shall not affect the
validity, legality or enforceability of any remaining provision or portion
hereof, which remaining provision or portion hereof shall remain in full force
and effect as if this Agreement had been adopted with the invalid, illegal or
unenforceable provision or portion hereof eliminated.


Section 20.Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Michigan, as such laws are applied to
contracts entered into and performed in such State, without giving effect to the
choice of law provisions thereof. The jurisdiction and venue for any disputes
arising under, or any action brought to enforce the terms of, this Agreement
shall be resolved exclusively in the courts of the State of Michigan, including
the Federal Courts located therein (should Federal jurisdiction exist).







--------------------------------------------------------------------------------





Section 21.Counterparts. This Agreement may be executed simultaneously in two or
more counterparts, each of which shall be deemed an original and all of which
together shall constitute but one and the same instrument.


Section 22.Acceptance. As a condition of receiving this Award, the Grantee
agrees that the Committee, and to the extent that authority is afforded to the
Board, the Board, shall have full and final authority to construe and interpret
the Plan and this Agreement, and to make all other decisions and determinations
as may be required under the Plan or this Agreement as they may deem necessary
or advisable for administration of the Plan or this Agreement, and that all such
interpretations, decisions and determinations shall be final and binding on the
Grantee, the Company and all other interested persons. Any dispute regarding the
interpretation of this Agreement shall be submitted by the Grantee or the
Company to the Committee for review. The resolution of such dispute by the
Committee shall be final and binding on the Grantee and the Company.


This Agreement is executed by the Company and the Grantee as of the date and
year first written above.
GRANTEE
FLAGSTAR BANCORP, INC.
________________________________
By:
Christine M. Reid
 
Its:
Corporate Secretary
 
 
 





ACKNOWLEDGEMENT OF INSIDER TRADING LAWS AND POLICY
NOTE: OUR INSIDER TRADING POLICY ADDRESSES VERY SERIOUS MATTERS. IF YOU HAVE ANY
QUESTION OR DOUBT ABOUT THE APPLICABILITY OR INTERPRETATION OF THIS POLICY,
PLEASE SEEK CLARIFICATION FROM OUR GENERAL COUNSEL.


The undersigned acknowledges that he/she has reviewed the Company’s Insider
Trading Policy (the “Policy”), and will review any amendments to the Policy. The
current Policy and any amendments will be maintained and available on the My
Flagstar intranet. The undersigned agrees to comply with the restrictions and
procedures contained in the Policy, as it may be amended from time to time.


________________________________________
 
 
Signature
 
 
________________________________________
 
 
Name
 
 
________________________________________
 
 
Date
 
 

                        











